RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1497-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.L.,

          Defendant-Appellant,

and

L.Y.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.Y.,

     a Minor.
_____________________________

                   Submitted October 15, 2019 – Decided November 7, 2019

                   Before Judges Sumners and Geiger.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Ocean County, Docket
            No. FG-15-0030-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Mark Edward Kleiman, Designated
            Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Nicole T. Laferriere, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Todd S. Wilson, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant J.L.1 appeals from a Family Part judgment of guardianship

terminating her parental rights of her now three-year-old daughter, M.Y.

(Maya), following a three-day guardianship trial. 2 Maya is currently placed with

her paternal grandmother, N.G. (Nia).




1
  We use initials and pseudonyms to protect the identity of the child. See R.
1:38-3(d)(12).
2
   Defendant L.Y. is Maya's father. He voluntarily surrendered his parental
rights on October 4, 2018. He has not appealed the trial court's decision or
participated in this appeal.
                                                                         A-1497-18T2
                                        2
      Plaintiff New Jersey Division of Child Protection and Permanency's (the

Division) court-approved plan is for Maya's paternal grandmother to adopt her.

Maya's Law Guardian supports that plan, and joins the Division in urging that

we affirm the trial court's decision.

      For the following reasons, we affirm the trial court's determination that

the Division met its burden of proof with respect to the first two prongs of the

termination of parental rights statute, N.J.S.A. 30:4C-15.1(a). We remand with

respect to prongs three and four of the statute, to:

            (1) develop the trial record with more clarity as to
            whether [the] resource parent unequivocally,
            unambiguously, and unconditionally wishes to adopt
            the child[] in her care, regardless of the potential
            alternative of Kinship Legal Guardianship ("KLG");
            and (2) obtain explicit findings by the trial court
            addressing KLG as it relates to the feasibility of
            adoption.

            [N.J. Div. of Child Prot. and Permanency v. M.M., 459
N.J. Super. 246, 252 (App. Div. 2019).]

In all other respects, we uphold the trial court's fully supported and well-

reasoned decision.

                                         I.

      We need not detail the record extensively in this opinion. We summarize

only the salient facts pertinent to our discussion.


                                                                        A-1497-18T2
                                         3
      Maya was born prematurely at thirty-one weeks gestation on August 22,

2016, and remained hospitalized for one month. Three days later, the Division

received a referral from Monmouth Medical Center expressing concerns that

J.L. tested positive for marijuana.

      On September 1, 2016, J.L. again, along with L.Y., tested positive for

marijuana.   The Division opened a case for services and supervision, and

required both parents to attend substance abuse evaluations. The Division also

learned of J.L. and L.Y.'s history of marijuana use, L.Y.'s probation and criminal

history, and that L.Y. was homeless.         Neither parent completed the initial

recommended substance abuse treatment.

      On September 23, 2016, the hospital released Maya to J.L.; they went to

J.L.'s parents' home where J.L. resided at the time. Approximately four days

later, Maya returned to the hospital for over a week due to poor feeding,

lethargy, and a respiratory infection.

      In early November 2016, the Division received two calls from the

maternal grandparents expressing their concern for Maya's well-being after J.L.

moved out with Maya. In response to the second call, Division workers visited

J.L. and L.Y. at a motel they were staying at with Maya. Due to concerns of

suspected domestic violence and marijuana use in Maya's presence, the Division


                                                                          A-1497-18T2
                                         4
workers transported the family to a local Division office. After unsuccessfully

attempting to implement a safety protection plan, the Division workers

conducted an emergency removal of Maya on November 9, 2016, and

transported her to a resource home, placing her with Lisa Studer-Haywood. Five

days later, the Division filed a complaint for custody, which the court granted

that same day.    The court ordered J.L. and L.Y. to submit random urine

screenings and attend updated substance abuse evaluations.        The Division

arranged visits for both parents. After attending her first visit on December 1,

2016, J.L. reported she moved to California with L.Y. to "start over." The

Division was not able to locate either parent for three months. Meanwhile, in

January 2017, Studer-Haywood sought early intervention for Maya due to

developmental concerns.

      In February 2017, J.L. appeared at a court hearing concerning Maya 's

custody. Thereafter, the Division arranged visitation, which J.L. consistently

attended. Beginning in April 2017, Nia began supervising visits on weekends

(at the time, Nia was moving back and forth between New Jersey and Florida).

During that time, J.L. completed an outpatient substance abuse program and

produced negative urine screens until July 2017, when she again tested positive




                                                                        A-1497-18T2
                                       5
for marijuana.   Meanwhile, the Division learned L.Y. was extradited from

California to New Jersey, where he remained incarcerated until August 2017.

      On May 24, 2017, Lori Lessin, Ph.D., conducted a psychological

evaluation of J.L. Dr. Lessin noted J.L. "presented as immature and self-

absorbed, and there was no indication that she is currently able to prioritize her

daughter's needs over her own." Dr. Lessin recommended substance abuse

treatment, individual counseling, supervised visitation, and development of a

long-term housing plan.

      In September 2017, J.L. was discharged from treatment and counseling

for noncompliance. On October 20, 2017, the court accepted the Division 's

permanency plan for Maya—termination of parental rights followed by

adoption. In November 2017, the Division filed a complaint for guardianship

of Maya.

      On May 3, 2018, Dr. Lessin re-evaluated J.L. and conducted a bonding

evaluation between J.L. and Maya. In July 2018, J.L. completed a substance

abuse program, but subsequently tested positive for marijuana during the months

leading up to the guardianship trial.




                                                                          A-1497-18T2
                                        6
         In sum, Maya has been placed with a resource parent since she was

seventy-nine days old. Of those first seventy-nine days, she was hospitalized

for forty-one days. The guardianship trial commenced in October 2018.

         On the first day of trial, the court accepted L.Y.'s surrender of his parental

rights.    Division workers Jaime Rimer and Alyson Simak testified for the

Division. Rimer testified regarding the Division's initial investigation, Maya's

emergency removal, and the unsuccessful reunification attempts that led up to

the October 2017 permanency hearing.              Rimer also noted J.L. does not

necessarily understand Maya's special needs, and that J.L. "felt [Maya's] delays

were the result of being premature and that she would catch up."

         Simak described the Division's unsuccessful efforts to provide J.L. with

treatment and counseling, noting J.L. tested positive for marijuana right before

trial.    Further, Simak related J.L. consistently visited Maya but expressed

concern that J.L. did not fully understand Maya's condition, citing J.L.'s remarks

that she would get Maya to walk and eat solid foods.

         Additionally, Simak described Maya's disabilities. She stated Maya could

not walk, talk, sit up, or roll over. She further explained Maya's need for

therapy, special equipment, and services which Maya will likely need for the

rest of her life. Simak noted J.L. missed some of Maya's doctor appointments


                                                                               A-1497-18T2
                                            7
and that J.L. could not describe how she would care for Maya. Finally, Simak

indicated Nia was a suitable caretaker for Maya based on her experience caring

for children with special needs.

      Studer-Haywood testified about her time as Maya's resource parent.

Studer-Haywood noted she sought early intervention for Maya when she was

about four months old due to developmental concerns. Thereafter, Maya was

provided with physical, occupational, and speech therapies. Additionally, Maya

sees multiple specialists including a gastroenterologist, ophthalmologist,

neurologist, and pediatrician. Studer-Haywood indicated Mia cannot talk other

than to say "hi" or "ouch."

      Dr. Lessin testified regarding her psychological evaluations of J.L. and

the bonding evaluation of J.L. and Maya. In concluding J.L. "would not be able

to independently parent" Maya and that "termination of her rights would be

appropriate," Dr. Lessin cited J.L.'s failure to establish long-term stability, J.L.'s

relationship with L.Y., and J.L.'s lack of understanding concerning Maya's

special needs. Regarding Maya's special needs, Dr. Lessin noted such lack of

understanding "could be life threatening." Dr. Lessin also testified that the

significance of the bonding evaluation in this matter is different due t o Maya's

condition. Consequently, Dr. Lessin's bonding evaluation focused more on


                                                                              A-1497-18T2
                                          8
J.L.'s ability to care for Maya's special needs. Dr. Lessin noted the importance

of permanency for Maya who needed assurance her special needs would be met;

otherwise Maya may suffer negative reactions. Finally, Dr. Lessin testified

Maya would not suffer irreparable harm from severing her relationship with J.L.

      Maya's nurse at the pediatric daycare program, Lisa Fitzpatrick, testified

about Maya's special needs. Fitzpatrick described the difficulty of feeding Maya

because she has "choking and gagging issues." Fitzpatrick noted Maya's need

for ankle and foot braces. Maya's physical therapist at the daycare program,

Kelly Ann Cary, also testified, noting Maya will likely need physical therapy

for the rest of her life.

      Nia testified about her experience caring for medically fragile children for

over twelve years, and her willingness to adopt Maya. While supervising visits,

she noted J.L. would get frustrated when caring for Maya and would at times

give up. The paternal grandmother testified J.L. could not appropriately care

for Maya's special needs, citing conversations where J.L. told her Maya's

condition was not serious and only temporary. The paternal grandmother said

she intended to live in North Carolina following adoption.

      Finally, J.L. testified on her own behalf. She acknowledged her relapse

after completing substance abuse treatment.       She indicated she understood


                                                                          A-1497-18T2
                                        9
Maya's medical condition but believed Maya would get better.          On cross-

examination she acknowledged she has never had to care for Maya on a daily

basis and has no experience meeting Maya's special needs.

      The evidence at the three-day trial established Maya is diagnosed with

spastic quadriplegic cerebral palsy, agenesis of corpus callosum, failure to

thrive, strabismus, dysphagia, chronic constipation, gastroesophageal reflux

disease, and severe developmental delays, rendering her profoundly disabled

and in need of extraordinary care.

      Maya has an aversion to eating, must eat a special diet, requires skilled

care, multiple therapies, and will likely never walk or talk. She cannot stand

without ankle and leg braces and cannot sit up except in a special chair. Her

vocabulary is limited to two words. She is significantly underweight and may

need a surgically emplaced feeding tube. She has severe difficulty swallowing

and is at risk of aspirating food. She is also at risk for scoliosis and hip

displacement, has no fine motor skills, and cannot pick up or hold anything. Her

hands are chronically fisted.

      On November 15, 2018, the trial court issued a lengthy oral decision

recounting the testimony in detail. The court found the Division workers, Dr.

Lessin, and the daycare workers to be "entirely credible and reliable witnesses."


                                                                         A-1497-18T2
                                      10
J.L. produced no expert witnesses.         Her testimony did not undermine the

Division's proofs. The court found the paternal grandmother to be a "very

impressive" regarding her experience and ability to care for Maya.

      The trial court noted J.L. has struggled to be capable as a parent of a

severely disabled child.     It found the evidence clearly and convincingly

demonstrated J.L. is unable to meet the child's extraordinary needs. She has

little knowledge of the multiple therapies her daughter undergoes, does not fully

understand her daughter's special needs, and is in denial that the limitations are

permanent. She mistakenly believes her daughter will grow out of it.

      Additionally, it found J.L.'s history of drug abuse well documented. She

relapsed more than once after treatment, concedes she cannot care for Maya

when she is using marijuana, does not have a driver's license, and has been

homeless at times. At one point, she moved to California to live with L.Y. and

abandoned her daughter for three months.

      The trial court determined the Division proved all four prongs of N.J.S.A.

30:4C-15.1(a) by clear and convincing evidence, terminated the parental rights

of J.L. and L.Y., awarded the Division guardianship of Maya, and directed it to

file its complaint for adoption "as soon as possible." This appeal followed.

      J.L. raises the following points:


                                                                          A-1497-18T2
                                          11
Point I

THE   TRIAL     COURT'S FINDINGS   WERE
INCOMPLETE AND INADEQUATE TO SUSTAIN A
JUDGMENT TERMINATING [J.L.'S] PARENTAL
RIGHTS BY CLEAR AND CONVINCING
EVIDENCE AS REQUIRED BY N.J.S.A. 30:4C-15
AND 30:4C-15.1.

      A. The Trial Court Erred In Finding That [The
      Division] Demonstrated By Clear And
      Convincing Evidence That The Child's Health
      And Development Had Been Or Will Continue
      To Be Endangered By The Parental Relationship
      Under The First Prong.

      B. The Trial Court Erred In Finding That [The
      Division] Demonstrated By Clear And
      Convincing Evidence That [J.L.] Was Unwilling
      Or Unable To Eliminate The Harm Facing The
      Child Or Is Unable Or Unwilling To Provide A
      Safe And Stable Home For The Children And
      The Delay Of Permanent Placement Will Add To
      The Harm Under The Second Prong.

      C. The Trial Court Erred By Failing To Consider
      Viable Alternatives To Termination Of Parental
      Rights.

      D. The Trial Court Erred In Finding That [The
      Division] Demonstrated By Clear And
      Convincing Evidence That Termination Of
      [J.L.'s] Parental Rights Will Not Do More Harm
      Than Good Under The Fourth Prong.




                                                        A-1497-18T2
                        12
            Point II

            THE DECISION TO TERMINATE [J.L.'S]
            PARENTAL RIGHTS MUST BE REVERSED
            BECAUSE THE TRIAL COURT ERRONEOUSLY
            APPLIED A "BETTER" INTEREST OF THE CHILD
            STANDARD RATHER THAN THE "BEST"
            INTEREST      OF   THE CHILD   STANDARD
            GOVERNING TITLE 30 GUARDIANSHIP CASES.
            (Not Raised Below)

                                        II.

      "The scope of appellate review of a trial court's fact-finding function is

limited." Cesare v. Cesare, 154 N.J. 394, 411 (1998). In general, a trial court's

findings "are binding on appeal when supported by adequate, substantial,

credible evidence." Id. at 412 (citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co.

of Am., 65 N.J. 474, 484 (1974)). "Particular deference is afforded to family

court fact-finding because of the family courts' special jurisdiction and expertise

in family matters." N.J. Div. of Child Prot. & Permanency . v. N.C.M., 438 N.J.

Super. 356, 367 (App. Div. 2014) (citing Cesare, 154 N.J. at 413). "We will not

overturn a family court's factfindings unless they are so 'wide of the mark' that

our intervention is necessary to correct an injustice." N.J. Div. of Youth &

Family Servs. v. F.M., 211 N.J. 420, 448 (2012) (quoting N.J. Div. of Youth &

Family Servs. v. E.P., 196 N.J. 88, 104 (2008)).



                                                                           A-1497-18T2
                                       13
      To terminate parental rights on the grounds of the "best interests of the

child," the Division must prove, by clear and convincing evidence, the following

four prongs under N.J.S.A. 30:4C-15.1(a):

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a); see also N.J. Div. of Youth &
            Family Servs. v. A.W., 103 N.J. 591, 604-11 (1986)
            (reciting the four standards later codified in Title 30).]

      The four statutory prongs "are neither discrete nor separate. They overlap

to provide a composite picture of what may be necessary to advance the best

interests of the children." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J.


                                                                         A-1497-18T2
                                       14
261, 280 (2007) (quoting N.J. Div. of Youth & Family Servs. v. F.M., 375 N.J.

Super. 235, 258 (App. Div. 2005)).

      Under prong one, the Division must demonstrate harm "that threatens the

child's health and will likely have continuing deleterious effects on the child."

In re Guardianship of K.H.O., 161 N.J. 337, 352 (1999). The Division need not

demonstrate actual harm. N.J. Div. of Youth & Family Servs. v. A.G., 344 N.J.

Super. 418, 440 (App. Div. 2001). That is, courts consider whether the child's

safety, health, or development will be endangered in the future. Ibid. Moreover,

"[c]ourts need not wait to act until a child is actually irreparably impaired by

parental inattention or neglect." In re Guardianship of D.M.H., 161 N.J. 365,

383 (1999) (citing A.W., 103 N.J. at 616 n.14).

      In addition, a parent's failure to provide "a permanent, safe, and stable

home" engenders significant harm to the child. Ibid. Likewise, a parent's failure

to provide "solicitude, nurture, and care for an extended period of time is in

itself a harm that endangers the health and development of the child." Id. at 379.

      "The second prong, in many ways, addresses considerations touched on in

prong one." F.M., 211 N.J. at 451. The focus is on "parental unfitness." K.H.O.,

161 N.J. at 352.




                                                                          A-1497-18T2
                                       15
      Under prong three, the Division must prove it "made reasonable efforts to

provide services to help the parent correct the circumstances which led to the

child's placement outside the home." N.J.S.A. 30:4C-15.1(a)(3). Reasonable

efforts is defined as "attempts by an agency authorized by the [D]ivision to assist

the parents in remedying the circumstances and conditions that led to the

placement of the child and in reinforcing the family structure." N.J.S.A. 30:4C-

15.1(c). The record must also establish "the court has considered alternatives to

termination of parental rights." N.J.S.A. 30:4C-15.1(a)(3).

      Under the fourth prong, the Division must demonstrate that "[t]ermination

of parental rights will not do more harm than good." N.J.S.A. 30:4C-15(a)(4).

The fourth prong serves as a "'fail safe' inquiry guarding against an inappropriate

or premature termination of parental rights." F.M., 211 N.J. at 453.

                                       III.

                                        A.

      We affirm the trial court's decision with respect to prongs one and two of

the statute substantially for the reasons expressed in the trial court's extensive

oral decision issued on November 15, 2018. We add the following comments.

      The trial court's factual findings and conclusions as to prongs one and two

are fully supported by the record. The record clearly established J.L. is unable


                                                                           A-1497-18T2
                                       16
to care for Maya's significant special needs.         J.L.'s limitations engender

significant harm to Maya as J.L. is unable to provide a "permanent, safe, and

stable home." D.M.H., 161 N.J. at 383.

      As to prong one, the trial court emphasized Maya "needs extraordinary,

unusual, virtually around the clock care."       The court found the testimony

consistently and "strongly indicate[d] that [J.L.] is unable . . . to meet the

extraordinary needs" of Maya. The court noted J.L. missed doctor appointments

and cited credible testimony about J.L. not fully comprehending the nature of

Maya's medical condition. The court also credited Dr. Lessin's opinion that J.L.

could not independently parent Maya and that termination would be appropriate

in this matter.   Additionally, the court considered J.L.'s absence for three

months, her marijuana use, recent relapse, and her relationship with L.Y. Based

on these findings, the court determined reunification with Jen would "pose a

substantial risk" to Maya.

      As to the second prong, the trial court again credited Dr. Lessin's opinion

concerning J.L.'s inability to prioritize her parental responsibilities and her lack

of understanding of Maya's special needs. The court gave weight to Dr. Lessin's

testimony that J.L. had not shown any progress, suggesting an ability to

independently parent Maya now or in the future. The court noted Dr. Lessin's


                                                                            A-1497-18T2
                                        17
testimony regarding the importance of permanency to a child in Maya's position;

otherwise Maya is subject to fear and anxiety. The court found a delay in

permanent placement would add to Maya's harm.

                                       B.

      Turning to prong three, we are satisfied the record fully supports the trial

court's finding that the Division made "reasonable efforts" to provide

appropriate services to both parents. The Division engaged in such efforts for

almost two years—assisting J.L. with her substance abuse, providing

counseling, and arranging visitation—to reunite Maya with J.L. As we have

noted, the parents participated in many of those services, albeit inconsistently

and without success.

      The last clause of prong three addresses whether "the court has considered

alternatives to termination of parental rights." N.J.S.A. 30:4C-15.1(a)(3). The

trial court noted Nia has fostered sixty-four children, including thirty-five

medically fragile children, and has special training in how to do so. It concluded

that given Nia's "experience, history and capability," "her willingness to adopt"

Maya, and "her willingness to allow contact to continue between" J.L. and Maya,

"there really is no alternative . . . other than termination of parental rights




                                                                          A-1497-18T2
                                       18
followed by adoption." The trial court approved the Division's plan to have Nia

adopt Maya.

      That said, our review of the record reveals the Division did not show Nia

was informed about the KLG option. Rimer testified she did not "believe" any

discussions arose concerning KLG. Nor did the trial court address KLG in its

decision.3

      J.L. argues the trial court erred by "overlook[ing] the viable alternative of

fashioning a kinship legal guardianship arrangement that would allow [Maya]

to receive the trained care of her paternal grandmother while allowing her legal

relationship with her mother to remain intact." Citing M.M., J.L. contends the

Division should have informed Nia about the KLG option before receiving her

"unequivocal" decision to adopt Maya. Because the Division failed to do so,

J.L. argues it did not satisfy prong three.

      The purpose of KLG "is to address the needs of children who cannot reside

with their parents due to their parents' incapacity or inability to raise them and

when adoption is neither feasible nor likely." N.J. Div. of Youth & Family

Servs. v. S.F., 392 N.J. Super. 201, 209 (2007). KLG is a potential alternative



3
  We recognize that the trial court's decision was issued several months before
our opinion in M.M. was published.
                                                                           A-1497-18T2
                                        19
to termination of parental rights. M.M., 459 N.J. Super. at 259. In that regard,

the Legislature declared, "[i]n considering kinship legal guardianship, the State

is seeking to add another, alternative, permanent placement option, beyond

custody, without rising to the level of termination of parental rights, for

caregivers in relationships where adoption is neither feasible nor likely."

N.J.S.A. 3B:12A-1(c). As we explained in M.M.:

                   The Legislature has made it clear that relative
            caretakers who might be candidates for KLG must be
            adequately informed of the nature of such arrangements
            and the financial and other services for which they may
            be eligible. To achieve that objective, the Legislature
            enacted in 2005 the Kinship Legal Guardianship
            Notification Act ("Notification Act"), N.J.S.A. 30:4C-
            89 to -92. In the Act, the Legislature imposed a
            responsibility upon the State "to ensure that individuals
            who may be eligible to become kinship legal guardians
            are aware of the eligibility requirements for, and the
            responsibilities of, kinship legal guardianship and . . .
            [also] the services available to kinship legal guardians
            in the State." N.J.S.A. 30:4C-90(e).

                  To implement this notification mandate:

                  The Department of Children and Families
                  shall, in easily understandable language:

                  (a) inform individuals, of whom the
                  department is aware, who may be eligible
                  to become kinship legal guardians of:




                                                                         A-1497-18T2
                                      20
                   (1) the eligibility requirements for, and the
                   responsibilities      of,   kinship     legal
                   guardianship; and

                   (2) the full-range of services for which
                   kinship legal guardians may be eligible and
                   the eligibility requirements for those
                   services; and

                   b. inform current kinship legal guardians of
                   the full-range of services for which kinship
                   legal guardians may be eligible and the
                   eligibility requirements for those services.

                   [N.J.S.A. 30:4C-91.]

             [M.M., 459 N.J. Super. at 261 (alterations in original)
             (footnote omitted).]

      In M.M., we discussed the issue of KLG being "appropriate only if

'adoption of the child is neither feasible nor likely.'" Id. at 262 (quoting N.J.S.A.

3B:12A-6(d)(3)(b)).      We concluded that "[a] logical implication of the

Notification Act is that the caregiver must be fully informed of the potential

benefits and burdens of KLG before deciding whether he or she wishes to

adopt." Id. at 263. We analogized this "paradigm" to the principles of informed

consent and informed refusal in healthcare. Ibid. "[W]e construe[d] the KLG

statute and the Notification Act to make a caregiver's preference, if any, of KLG

over adoption a relevant but not dispositive consideration." Id. at 264. We



                                                                             A-1497-18T2
                                        21
concluded that "[t]he caregiver's consent to adopt should be not only be

informed, but also unconditional, unambiguous, and unqualified." Ibid.

      The record does not demonstrate that KLG was discussed with Nia. As in

M.M., we cannot determine from the present record, by a level of clear and

convincing evidence, whether Nia's consent to adopt Maya was informed and if

she is "committed unambiguously, unequivocally, and unconditionally to

adoption, regardless of the possible alternative of KLG." Id. at 273.

      We therefore remand this matter "for further proceedings to develop the

record more definitively" on the KLG and adoption issue and for the trial court

to render "explicit associated findings of fact and conclusions of law." Id. at

275. The trial court shall, in its discretion, determine the appropriate forms of

proof at the remand hearing.

                                       C.

      Finally, we address the fourth prong. The trial court credited Dr. Lessin's

testimony regarding the bonding evaluation. The court noted it was not known

if Maya "will ever be able to form typical relationships in the future because of

her limitations."   Dr. Lessen concluded that Maya's profound limitations

precluded conventional application of a bonding evaluation. Nevertheless, the

court noted Dr. Lessen "was not able to observe any attachment on the part of


                                                                         A-1497-18T2
                                      22
[Maya] toward [J.L.]." Dr. Lessen opined that Maya is so dependent on her day-

to-day needs, "meetings those needs is paramount with the equivalent to a bond."

The court agreed with Dr. Lessen's opinion that "termination of parental rights

in this case would not do more harm than good because of [J.L.'s] inability to

provide the day-to-day care that [Maya] needs." The court reiterated that the

paternal grandmother is willing to adopt Maya and qualified to meet her day-to-

day demands.

      Subject to the outcome of the remand hearing, we conclude the trial court

provided a reasonable basis for its conclusion on prong four that the termination

of J.L.'s parental rights will not do Maya more harm than good under N.J.S.A.

30:4C-15.1(a)(4).

                                         IV.

      J.L.'s remaining argument lacks sufficient merit to warrant discussion in

a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part and remanded in part for further proceedings consistent

with this opinion. The remand shall be completed within ninety days, unless

that deadline is reasonably extended by the trial court with the consent of

counsel. We do not retain jurisdiction.




                                                                         A-1497-18T2
                                      23